Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the communication filed on 7/29/2019.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 7/30/19, 7/31/19, 8/13/20, and 1/22/21 were filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations is: 
“locking element configured to” in claims 1, 7, 10 and 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/524,716, hereinafter ‘716, further in view of Staton et al (US 9,785,250), hereinafter ‘250. 
Although the claims at issue or not identical, they are not patentably distinct from each other because the instant application, hereinafter ‘751, and ‘716 contain the exact same elements except for a physical authentication interface configured to enable or disable a capability of the controller to perform the OS level authentication. In this instance, the examiner maintains as disclosed in claims 1, 10, and 19 of ‘716) to cause the ‘751 to perform the step of allowing the controller (disclosed by ‘751) to perform the OS level control of the locking elements an to authorize users and authenticate the users (as disclosed in independent claims 1, 10, and 19 of ‘716) because an interface/medium/ etc. would be required to instruct (e.g., enable/disable) the controller to perform the authentication and authorization performed in ‘751 in the same manner as ‘716.     
Claims 1-20 are also not patentably distinct from each other because the instant application, hereinafter ‘751 and ‘716 contain the exact same elements except for the additional controllers claim in ‘751. In this instance, the examiner maintains that it would have been obvious to one of ordinary skill in the art to include the additional controllers to perform the OS level authentication (as disclosed in claims 1, 10, and 19 of ‘751) within the claim language taught by ‘716, to cause ‘716 to perform the step of allowing the controller (disclosed by ‘716) to perform the OS level control of the locking elements an to authorize users and authenticate the users, using the plurality of independent, additional controllers (as disclosed in independent claims 1, 10, and 19 of ‘751), as opposed to the single controller (taught by ‘716) because each additional control (when incorporated into the teachings of ‘716) would cause ‘716, with the motivation of more efficiently determining if a user is permitted to successfully authenticate or reject each request to unlock the locked physical device in a more timely manner, as the plurality of controllers would facilitate for faster processing and determining authentication of each unlock request (which would result in a locking/unlocking using two separate controllers, as disclosed in col. 4, lines 37-42 of ‘250).     

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
7.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/524,729, hereinafter ‘729, further in view of Staton et al (US 9,785,250), hereinafter ‘250. 
Although the claims at issue or not identical, they are not patentably distinct from each other because the instant application, hereinafter ‘751 and ‘729 contain the exact same elements except for the additional controllers claim in ‘751. In this instance, the examiner maintains that it would have been obvious to one of ordinary skill in the art to include the additional controllers to perform the OS level authentication (as disclosed in claims 1, 10, and 19 of ‘751) within the claim language taught by ‘729, to cause ‘729 to perform the step of allowing the controller (disclosed by ‘729) to perform the OS level control of the locking elements an to authorize users and authenticate the users, using the plurality of independent, additional controllers (as disclosed in independent claims 1, 10, and 19 of ‘751), as opposed to the single controller (taught by ‘729) because each additional control (when incorporated into the teachings of ‘729) would cause ‘729, with the motivation of more efficiently determining if a user is permitted to successfully authenticate or reject each request to unlock the locked physical device in a more timely manner, as the plurality of controllers would facilitate for faster processing and determining authentication of each unlock request (which would result in a locking/unlocking using two separate controllers, as disclosed in col. 4, lines 37-42 of ‘250).     
Claims 1-20 are also not patentably distinct from each other because the instant application, hereinafter ‘751 and ‘729 contain the exact same elements except for the additional controllers claim in ‘751. In this instance, the examiner maintains that it would have been obvious to one of ordinary skill in the art to include the additional controllers to perform the OS level authentication (as disclosed in claims 1, 10, and 19 of ‘751) within the claim language taught by ‘729, to cause ‘729 to perform the step of allowing the controller (disclosed by ‘716) to perform the OS level control of the locking elements an to authorize users and authenticate the users, using the plurality of independent, additional controllers (as disclosed in independent claims 1, 10, and 19 of ‘751), as opposed to the single controller (taught by ‘729) because each additional control (when incorporated into the teachings of ‘729) would cause ‘729, with the motivation of more efficiently determining if a user is permitted to successfully authenticate or reject each request to unlock the locked physical device in a more timely manner, as the plurality of controllers would facilitate for faster processing and determining authentication of each unlock request (which would result in a locking/unlocking using two separate controllers, as disclosed in col. 4, lines 37-42 of ‘250).     
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
8.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/524,753, hereinafter ‘753, further in view of Staton et al (US 9,785,250), hereinafter ‘250.
Although the claims at issue or not identical, they are not patentably distinct from each other because the instant application, hereinafter ‘751 and ‘753 contain the exact same elements  except for the additional controllers claim in ‘751. In this instance, the examiner maintains that it would have been obvious to one of ordinary skill in the art to include the common interface and additional controllers to perform the OS level authentication (as disclosed in claims 1, 10, and 19 of ‘751) within the claim language taught by ‘753, to cause ‘753 to perform the step of allowing the controller (disclosed by ‘753) to perform the OS level control of the locking elements an to authorize users and authenticate the users, using the plurality of independent, additional controllers (as disclosed in independent claims 1, 10, and 19 of ‘751), as opposed to the single controller (taught by ‘753 because each additional control (when incorporated into the teachings of ‘753) would cause the embodiment of ‘753 to successfully authenticate or reject each request to unlock the locked physical device in a more timely manner, as the plurality of controllers would facilitate for faster processing and determining authentication of each unlock request.     
Claims 1-20 are also not patentably distinct from each other because the instant application, hereinafter ‘751 and ‘753 contain the exact same elements except for the additional controllers claim in ‘751. In this instance, the examiner maintains that it would have been obvious to one of ordinary skill in the art to include the additional controllers to perform the OS level authentication (as disclosed in claims 1, 10, and 19 of ‘751) within the claim language taught by ‘753, to cause ‘753 to perform the step of allowing the controller (disclosed by ‘753) to perform the OS level control of the locking elements an to authorize users and authenticate the users, using the plurality of independent, additional controllers (as disclosed in independent claims 1, 10, and 19 of ‘751), as opposed to the single controller (taught by ‘753) because each additional control (when incorporated into the teachings of ‘753) would cause ‘753, with the motivation of more efficiently determining if a user is permitted to successfully authenticate or which would result in a locking/unlocking using two separate controllers, as disclosed in col. 4, lines 37-42 of ‘250).     
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections – 35 USC 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective date of the invention to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

10.	Claims 1-20 are rejected under 35 USC 103 as being unpatentable over Bittles et al (US 2014/0173685) in view of Marsden (US 9,230,380), further in view of Staton et al (US 9,785,250).
Regarding claim 1, Bittles et al teaches a system (fig. 1), comprising: 
a securable resource (par [0008], lines 1-5, “device cabling with physical locks”); 
a locking element configured to assume a locked condition in which the securable resource is locked and an unlocked condition in which the securable resource is unlocked (par [0011], which discloses controlling physical locks that are configurable between locked and unlocked configurations); and
par [0008] and par [0011], which disclose a control unit issuing control signals for preventing and permitting modification of device cabling and unlocking a physical lock).
Marsden further teaches wherein the first controller is configured to perform operating system (OS) level control of the locking element in accordance with the instruction to authorize users and an authentication of the users by the common interface (fig. 2-5B, col. 7, lines 20-35, col. 8, lines 65-67, which disclose providing authentication of user using operating system instructions and applications, col. 1, lines 55-60, col. 2, lines 61-64 & col. 7, lines 22-30, which disclose authenticating access to a locked entity via instructions and authentication commands received by a user remotely from an access control mechanism controlling each locked device a user is attempting to gain access to).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the locking/unlocking authentication embodiment of Marsden within the electronic device modification and locking system of Bittles et al would provide the predictive result of providing an additional layer of security when requiring biometric authentication when attempting to access locked, remote/physical data (as disclosed by Marsden) in addition to and appended with the remote authorization checks performed by Bittles et al for access to data on each locked device.
Staton et al further teaches a common interface to which the first controller and additional controllers, which are independent from the first controller and one another, are tied (col. 4, lines 27-32 and 35-42, “separate controllers (i.e., data transfer function controller and a locking function controller)”), the common interface being configured to authenticate the users (fig. 1 & 8-9 and col. 6, lines 51-61, which discloses that the security system, ‘101, includes a plurality of modules, including the controllers used to authenticate requesting users).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to combine the physical device locking/unlocking authentication environment of Staton et al within the electronic device modification and locking systems of Bittles et al and Marsden would provide the predictive result of improving upon secure authentication of parties requesting access to a physically locked structure when implementing the intelligent gesture controlled security system (disclosed in col. 3, lines 1-3 of Staton) would ass an extra layer of authentication when combined with the authenticating disclosures of Bittles and Marsden because adding the gesture-based control authentication of Staton decreases the chances of unauthorized access by unauthenticated parties by requiring gesture-based matches in addition to the standard authentication techniques of Bittles and Marsden.
Regarding claim 2, Marsden further teaches wherein the securable resource comprises one of a safe, a server housed in a rack (col. 4, lines 40-43, “server cabinets, racks….”) and features of the server. 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the remote device locking/unlocking authentication embodiment of Marsden within the electronic device modification and locking system of Bittles et al would provide the predictive result previously addressed regarding claim 1.
Regarding claim 3, Marsden further teaches wherein the features of the server comprise one or more of a power cable (col. 6, lines 13-15) or a data communication cable which is inserted into a port, a storage device and a communications card of the server. 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the remote device locking/unlocking authentication embodiment of Marsden within the electronic device modification and locking system of Bittles et al would provide the predictive result previously addressed regarding claim 2.
Regarding claim 4, Bittles et al teaches wherein the instruction to authorize users is received from an external communication (par [0057], lines 10-15, “remote computer or server”). 
Regarding claim 5, Marsden further teaches wherein the instruction to authorize users is received via one or more of an access control system or service (ACSS) interface (col. 1, lines 60-63, “access control and access monitoring system”) and a change mode (CHMOD) interface. 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the remote device locking/unlocking authentication embodiment of Marsden within the electronic device modification and locking system of Bittles et al would provide the predictive result previously addressed regarding claim 1.
Regarding claim 6, Bittles et al teaches wherein the instruction to authorize users is one or more of time sensitive and condition dependent (par [0027], which discloses granting permission based on several factors). 
Regarding claim 7, Bittles et al teaches wherein the controller is configured to perform OS level control of the locking element by causing the locking element to assume the unlocked condition (par [0041], “to an unlocked configuration”) in accordance with a requesting user being authorized by the instruction to authorize users and authenticated by the OS level authentication (par [0029], lines 10-20, “authorized by….”)
Regarding claim 8, Bittles et al teaches wherein the common interface comprises one or more of a graphical user interface (par [0051], lines 1-5) and a physical authentication interface. 
Regarding claim 9, Marsden further teaches wherein the physical authentication interface comprises an RFID badge authentication interface (col. 6, lines 40-42, “RFID card reader”) and a fingerprint identification device (col. 1, lines 60-63, “fingerprint or retinal scan”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the remote device locking/unlocking authentication embodiment of Marsden within the electronic device modification and locking system of Bittles et al would provide the predictive result previously addressed regarding claim 1.
Regarding claim 10, Bittles et al teaches a system (fig. 1), comprising: 
securable resources (par [0008], lines 1-5, “device cabling with physical locks”); 
locking elements configured to assume locked conditions in which corresponding ones of the securable resources are locked and unlocked conditions in which the securable resources unlocked (par [0011], “locked and unlocked configurations”); 
par [0008] and par [0011], which disclose a control unit issuing control signals for preventing and permitting modification of device cabling and unlocking a physical lock), and 
a physical authentication interface configured to enable or disable a capability of the controller to perform the OS level authentication (par [0032] and [0034], which discloses a cable modification control unit for deciding whether or not to grant or deny authorization to lock/unlock a physical lock or make cabling changes).
Marsden further teaches wherein the controller is configured to perform operating system (OS) level authentication of the users (fig. 2-5B, col. 7, lines 20-35, & col. 8, lines 65-67, which disclose providing authentication of user using operating system instructions and applications) and OS level control of the locking elements in accordance with the instruction to authorize users and the OS level authentication (col. 1, lines 55-60, col. 2, lines 61-64 & col. 7, lines 22-30, which disclose authenticating access to a locked entity via instructions and authentication commands received by a user remotely from an access control mechanism controlling each locked device a user is attempting to gain access to).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the remote device locking/unlocking authentication embodiment of Marsden within the electronic device modification and locking system of Bittles et al would provide the predictive result of providing an additional layer of security when requiring biometric authentication when attempting to access locked, remote/physical data (as disclosed by Marsden) in addition to and appended with the remote authorization checks performed by Bittles et al for access to data on each locked device.
Staton et al further teaches a common interface to which the first controller and additional controllers, which are independent from the first controller and one another, are tied (col. 4, lines 27-32 and 35-42, “separate controllers (i.e., data transfer function controller and a locking function controller)”), the common interface being configured to authenticate the users (fig. 1 & 8-9 and col. 6, lines 51-61, which discloses that the security system, ‘101, includes a plurality of modules, including the controllers used to authenticate requesting users).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to combine the physical device locking/unlocking authentication environment of Staton et al within the electronic device modification and locking systems of Bittles et al and Marsden would provide the predictive result of improving upon secure authentication of parties requesting access to a physically locked structure when implementing the intelligent gesture controlled security system (disclosed in col. 3, lines 1-3 of Staton) would ass an extra layer of authentication when combined with the authenticating disclosures of Bittles and Marsden because adding the gesture-based control authentication of Staton decreases the chances of unauthorized access by unauthenticated parties by requiring gesture-based matches in addition to the standard authentication techniques of Bittles and Marsden.

Regarding claim 11, Marsden further teaches wherein the securable resource comprises one of a safe, a server housed in a rack (col. 4, lines 40-43, “server cabinets, racks….”) and features of the server. 

Regarding claim 12, Marsden further teaches wherein the features of the server comprise one or more of a power cable (col. 6, lines 13-15) or a data communication cable which is inserted into a port, a storage device and a communications card of the server. 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the remote device locking/unlocking authentication embodiment of Marsden within the electronic device modification and locking system of Bittles et al would provide the predictive result previously addressed regarding claim 2.
Regarding claim 13, Bittles et al teaches wherein the instruction to authorize users is received from an external communication (par [0057], lines 10-15, “remote computer or server”). 
Regarding claim 14, Marsden further teaches wherein the instruction to authorize users is received via one or more of an access control system or service (ACSS) interface (col. 1, lines 60-63, “access control and access monitoring system”) and a change mode (CHMOD) interface. 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the remote device locking/unlocking authentication embodiment of 
Regarding claim 15, Bittles et al teaches wherein the instruction to authorize users is one or more of time sensitive and condition dependent (par [0027], which discloses granting permission based on several factors). 
Regarding claim 16, Bittles et al teaches wherein the controller is configured to perform OS level control of the locking element by causing the locking element to assume the unlocked conditions (par [0041], “to an unlocked configuration”) in accordance with a requesting user being authorized by the instruction to authorize users and authenticated by the OS level authentication (par [0029], lines 10-20, “authorized by….”)
Regarding claim 17, Bittles et al further teaches wherein the common interface comprises one or more of a graphical user interface (par [0051], lines 1-5) and a physical authentication interface. 
Regarding claim 18, Marsden further teaches wherein the physical authentication interface comprises one or more of an RFID badge authentication interface (col. 6, lines 40-42, “RFID card reader”) and a fingerprint identification device (col. 1, lines 60-63, “fingerprint or retinal scan”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the remote device locking/unlocking authentication embodiment of Marsden within the electronic device modification and locking system of Bittles et al would provide the predictive result previously addressed regarding claim 17.

Regarding claim 19, Bittles et al teaches a method of operating a system (fig. 1), the method comprising: 
controlling locking elements to assume locked conditions whereby corresponding ones of the securable resources are locked by the locking elements (par [0008], lines 1-5, “device cabling with physical locks” & par [0011], “locked configurations”);
receiving an instruction to authorize users to unlock one or more of the securable resources (par [0008] and par [0011], which disclose a control unit issuing control signals for preventing and permitting modification of device cabling and unlocking a physical lock), 
receiving a request from a user to unlock and thereby gain access to one or more of the securable resources (par [0029], lines 1-5, “user associated with the request”); and 
determining whether the user is authorized to unlock and thereby gain access to the one or more of the securable resources associated with the request (par [0032] and [0034], which discloses a cable modification control unit for deciding whether or not to grant or deny authorization to lock/unlock a physical lock or make cabling changes).
Marsden further teaches performing the OS level authentication of the user in an event the OS level authentication capability is enabled  (col. 1, lines 55-60, col. 2, lines 61-64 & col. 7, lines 22-30, which disclose authenticating access to a locked entity via instructions); and
performing OS level control of the corresponding locking elements in accordance with the user being determined to be authorized and the indication of the authentication of the user being received (col. 1, lines 55-60, col. 2, lines 61-64 & col. 7, lines 22-30, which disclose authenticating access to a locked entity via instructions and authentication commands received by a user remotely from an access control mechanism controlling each locked device a user is attempting to gain access to).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the remote device locking/unlocking authentication embodiment of Marsden within the electronic device modification and locking system of Bittles et al would provide the predictive result of providing an additional layer of security when requiring biometric authentication when attempting to access locked, remote/physical data (as disclosed by Marsden) in addition to and appended with the remote authorization checks performed by Bittles et al for access to data on each locked device.
Regarding claim 20, Staton et al further teaches tying the common interface to multiple independent controllers of the locking elements of multiple securable resources (col. 4, lines 35-42, “data transfer function controller and a locking function controller”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to combine the physical device locking/unlocking authentication environment of Staton et al within the electronic device modification and locking systems of Bittles et al and Marsden would provide the predictive result of improving upon secure authentication of parties requesting access to a physically locked structure when implementing the intelligent gesture controlled security system (disclosed in col. 3, lines 1-3 of Staton) would ass an extra layer of authentication when combined with the authenticating disclosures of Bittles and Marsden because adding the gesture-based control authentication of Staton decreases the chances of unauthorized access by unauthenticated parties by requiring gesture-based matches in addition to the standard authentication techniques of Bittles and Marsden.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20210514